Citation Nr: 0732987	
Decision Date: 10/19/07    Archive Date: 10/26/07	

DOCKET NO.  05-28 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs  Medical Center (VAMC) in 
Portland, Oregon


THE ISSUE

Entitlement to basic eligibility for enrollment in the 
Department of Veterans Affairs (VA) Medical Health Care 
System  

ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from February 1951 to 
February 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 decision of the VAMC in 
Portland, Oregon, that denied the veteran's application for 
enrollment in the VA Medical Health Care System.  



FINDINGS OF FACT

1.  The veteran does not have a compensable service-connected 
disability, and he has no special eligibility attributes that 
might qualify him for an approved priority group based on his 
level of income, other than Priority Group 8.  

2.  The veteran's application for enrollment in the VA Health 
Care System was received after January 17, 2003.  


CONCLUSION OF LAW

The criteria for enrollment in the VA Health Care System are 
not met.  38 U.S.C.A. §§ 1705, 1706 (West 2002); 38 C.F.R. 
§ 17.36 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter-The Veterans Claims Assistance Act of 2000 
(VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  In this case, the resolution of the appeal 
depends on the application of the law rather than on weighing 
of the evidence.  Under such circumstances, any failure to 
meet the VCAA duty to assist and notify is harmless error.  
See Valiao v. Principi, 17 Vet. App. 229 (2003).  In other 
words, because the law, and not the evidence, is dispositive 
of the appeal, the VCAA is not for application.  Mason v. 
Principi, 16 Vet. App. 129 (2002).  





Analysis

Generally, a veteran must be enrolled in the VA health care 
system as a condition for receiving medical benefits.  
38 C.F.R. § 17.36(a) (2006).  The Secretary of VA determines 
which categories of veterans are eligible to be enrolled, 
based upon enumerated priorities, with veterans who do not 
have any service-connected disabilities assigned the lowest 
priority, or Category 8.  38 C.F.R. § 17.36(b) (2006).  
Beginning January 17, 2003, VA enrolled all priority 
categories of veterans except those veterans in Priority 
Category 8 who were not in an enrolled status on January 17, 
2003.  38 C.F.R. § 17.36(c) (2006).  

To be enrolled, a veteran must submit a Form 10-10EZ to a VA 
medical facility.  38 C.F.R. § 17.36(d) (1).  Upon receiving 
a completed VA Form 10-10EZ, the appropriate VA personnel 
will accept a veteran as an enrollee after determining if the 
veteran is in a priority category that is eligible for 
enrollment.  If a veteran is not found to be in a priority 
category that is eligible for enrollment, VA will notify the 
veteran that he or she is not eligible for enrollment.  
38 C.F.R. § 17.36(d) (2).  

As of January 17, 2003, VA will not enroll in a VA health 
care system those veterans who fall in Priority Category 8 
and who were not in an enrolled status on January 17, 2003, 
or who requested disenrollment after that date.  38 U.S.C.A. 
§§ 1710, 1721; 38 C.F.R. § 17.36(c) (2); 68 Fed. Reg. 2,670-
73 (January 17, 2003).  

In this case, the veteran applied for enrollment in VA's 
health care system after January 17, 2003.  Based upon his 
status as a nonservice-connected veteran and the financial 
information provided, he was assigned to Priority Group 8.  
He does not disagree with the date of receipt of his 
application, but essentially contends that he is entitled to 
health care due to his belief that benefits should be 
available to all veterans.  

Pursuant to Public Law No. 104-262, the Veteran's Health Care 
Eligibility Reform Act of 1996, the Secretary of VA is 
required to make an annual decision as to enrollment in VA's 
health care system.  Then, under Public Law No. 107-135, the 
Department of Veterans Affairs Health Care Programs 
Enhancement Act of 2001, an additional Priority Category 8 
was established.  Because of VA's limited resources, the 
Secretary made a decision to restrict enrollment to veterans 
in Priority Group 8 not already enrolled as of January 17, 
2003.  See 68 Fed. Reg. 2,670-73 (January 17, 2003).  The 
veteran's application in this matter was received subsequent 
to this date.  As a Category 8 veteran he is not eligible for 
enrollment under the applicable regulation.  

The veteran's service is recognized and appreciated, and the 
Board is sympathetic to his circumstances, but the Board is 
bound by the statutory regulations governing entitlement to 
VA benefits.  38 U.S.C.A. § 7104(c).  In a case such as this 
one, where the law and not the evidence is dispositive of the 
issue before the Board, the claim must be denied because of 
the lack of entitlement of the law.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  


ORDER

Entitlement to basic eligibility for enrollment in the VA 
medical health care system is denied.  


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


